         Case 5:20-cv-05990-BLF Document 16 Filed 08/28/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10

11   INSIDER SOFTWARE, INC., a Delaware         Case No. 5:20-cv-05990 BLF
     corporation,
12                                              TEMPORARY RESTRAINING ORDER
                 Plaintiff,
13
           v.
14
     ID DESIGNS, INC., an Oklahoma
15   corporation; and KLAJD DEDA, an
     individual,
16
                 Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
                                                                   Case No. 5:20-cv-05990 BLF
                  [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE MOTION FOR
                               A TEMPORARY RESTRAINING ORDER
         Case 5:20-cv-05990-BLF Document 16 Filed 08/28/20 Page 2 of 3



 1                               TEMPORARY RESTRAINING ORDER
 2          Pursuant to Rule 65(b) of the Federal Rules of Civil Procedure, Plaintiff’s motion for a
 3   temporary restraining order and an order to show cause why a preliminary injunction should not
 4   issue came before this Court for consideration on August 28 2020, at 10:30 a.m. Upon
 5   consideration of the application, and for good cause shown:
 6          IT IS HEREBY ORDERED as follows:
 7          1.      Plaintiff Insider Software, Inc. (“Plaintiff” or “Insider”) has demonstrated a
 8   substantial likelihood of success on the merits of its claims against Defendant ID Designs and
 9   Defendant Klajd Deda (collectively “Defendants”) for violation of the Defend Trade Secrets Act of
10   2016 and California Uniform Trade Secrets Act based on its alleged acquisition of Plaintiff’s trade
11   secrets. The Court further finds that Plaintiff has demonstrated that, without an order from this
12   Court, it will suffer irreparable harm and that the balance of hardships strongly favors Plaintiff.
13   Accordingly, the Court finds that a temporary restraining order and order to show cause why a
14   preliminary injunction should not issue are in the public interest.
15          2.      The Court HEREBY TEMPORARILY RESTRAINS, ENJOINS, and ORDERS
16   Defendants as follows:
17               a. Defendants shall be enjoined from disabling, deactivating, or in any way destroying,
18                  or altering Insider’s cloud-based FontAgent Server and online service. Defendants
19                  shall be enjoined and prohibited from destroying, altering, transmitting, copying, or
20                  moving any of Plaintiff’s trade secrets, including its source code, in whatever form.
21               b. Defendants shall be enjoined from using or disclosing any of the materials
22                  developed by Defendants for Plaintiff, or taken from Insider’s account on Assembla,
23                  and any other Insider property that came into its possession via repository removal,
24                  external hard drive download, e-mail attachment, or other medium.
25               c. Upon service of the Complaint and Summons on Defendants, Plaintiff shall be
26                  entitled to immediately conduct expedited discovery to ascertain the nature and
27                  extent of Defendants’ misappropriation.
28               d. Defendants shall be prohibited from taking any actions identified or contemplated in
                                                1                     Case No. 5:20-cv-05990 BLF
                     [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE MOTION FOR
                                  A TEMPORARY RESTRAINING ORDER
         Case 5:20-cv-05990-BLF Document 16 Filed 08/28/20 Page 3 of 3



 1                  the attached letter dated August 5, 2020 related to “revoke[ing] the cloud server.”
 2                  Furthermore, Defendants shall immediately upon service of this Order provide the
 3                  “root” account login and password information to the server (also known as
 4                  “FontAgent CloudServer”) owned by Plaintiff and in no event shall the login and
 5                  password be provided more than 24 hours after this Order has been served.
 6               e. The Court Orders Defendants to show cause why a preliminary injunction should
 7                  not issue concerning the above, a hearing which shall be conducted on at 10:00 a.m.
 8                  on September 14, 2020, at the United States District Court, 280 S. First Street, San
 9                  Jose, CA 95113. Due to the COVID-19 Pandemic, the hearing will be conducted
10                  via Zoom. The date by which Defendants shall file papers in response shall be
11                  September 4, 2020. Plaintiff shall file a reply by no later than 10:00 a.m. on
12                  September 9, 2020.
13          3.      No security bond is required in this matter.
14          4.      This Order and all supporting pleadings and papers shall be served upon Defendants
15   by September 1, 2020.
16          5.      Pursuant to Federal Rule of Civil Procedure 65(b)(4), any party affected by this
17   TRO has the right to apply to the Court for modification or dissolution of the TRO on two (2) days’
18   notice or such shorter notice as the Court may allow.
19          IT IS SO ORDERED.
20

21   DATED: _August 28, 2020____________
                                                  UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28
                                                2                     Case No. 5:20-cv-05990 BLF
                     [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE MOTION FOR
                                  A TEMPORARY RESTRAINING ORDER
